Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered January 31, 2005 in a proceeding pursuant to Family Court Act article 4. The order denied respondent’s objections to an undated order of the Support Magistrate entered July 23, 2004.
It is hereby ordered that the case is held, the decision is reserved and the matter is remitted to Family Court, Chautauqua County, for further proceedings in accordance with the following memorandum: Respondent appeals from an order of Family Court denying his objections to an undated order of the Support Magistrate entered July 23, 2004. We conclude that the court properly denied those objections. However, respondent also filed objections on the same date to an order dated July 7, *12342004 and entered July 23, 2004, finding him in willful violation of the undated order and referring to the undated order as the order “dated March 4, 2004.” The court failed to review those objections (see Family Ct Act § 439 [e]), which, inter alia, challenge the jurisdiction of the court to find him in willful violation of the undated order that allegedly had not been entered or served upon him, and challenge whether the court had personal jurisdiction over him. We therefore hold the case, reserve decision and remit the matter to Family Court to determine respondent’s objections to the order dated July 7, 2004 (see Matter of Sutton v Mundy, 24 AD3d 1128, 1129 [2005]). Present—Scudder, P.J., Hurlbutt, Gorski, Martoche and Smith, JJ.